DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2022 has been entered.


Response to Amendment
Received 08/10/2022

	Claim(s) 1, 2, 6-16, 20-30, and 34-43 are pending.
	Claim(s) 1, 11, 15, 25, 29, 39, and 43 have been amended.
Claim(s) 3-5, 17-19, and 31-33 have been canceled.
The 35 USC § 112(f) interpretation of claims 29, 30, and 34-42 have been maintained in view of the amendments received 08/10/2022.
The 35 U.S.C § 103 rejection to claims 1, 2, 6-16, 20-30, and 34-43 have been fully considered in view of the amendments received 08/10/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 08/10/2022

Regarding independent claim(s) 1:

Applicant’s arguments (Remarks, Page 13: ¶ 2 to Page 14: ¶ 2), filed 08/10/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Wason (US PGPUB No. 20200007659 A1) fails to disclose wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Ambrus et al. (US PGPUB No. 20170115488 A1), in view of Meijer et al. (US PGPUB No. 20080196025 A1), in view of Daniels et al. (US PGPUB No. 20180308287 A1), and further in view of Kim (US PGPUB No. 20170270641 A1).


Regarding independent claims 15, 29, and 43:

Applicant’s arguments (Remarks Page 14: ¶ 3), filed 08/10/2022, with respect to the rejection(s) of claim(s) 15, 29, and 43 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 15's, claim 29’s, and claim 43's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2, 6-14, 16, 20-28, 30, and 34-42:

Applicant’s arguments (Remarks Page 10: ¶ 1), filed 08/10/2022, with respect to the rejection(s) of claim(s) 2, 6-14, 16, 20-28, 30, and 34-42 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 15, 29, and 43 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive; as expressed below.


	Regarding prior art of AFCP (on 07/29/2022):

Applicant argues (Remarks, Page 10, ¶ 2 to Page 11, ¶ 1), “Dixit fails to cure the defects of Ambrus, Meijer, Daniels, and Wason with respect to claim 1. Like the Ambrus, Meijer, Daniels, and Wason references, Dixit fails to teach or suggest all the limitations of claim 1, including, inter alia, dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition. Dixit states ‘[u]pon recognizing a marker or being triggered by a user to show/place an AR object on an anchor point, the client device 102 makes a request for an AR object/model to the server 106, as shown by 214. The request includes the AR object identifier and initial parameters that indicate an initial orientation and scaling of the requested AR object with respect to a camera. Upon receiving such request, the server 106 searches the sub-catalog for the requested AR object/model in 216. The server 106 also starts a rendering engine.’ See Dixit at column 6, lines 25-33. However, Dixit does not disclose that an application workload is divided between a user device and a server based on a split API, where the user device is associated with a first portion of the application workload and the server is associated with a second portion of the application workload, and where the first portion corresponds to camera information and the second portion corresponds to object recognition, as recited in claim 1. Although Dixit may mention a client sends a request including an AR object with respect to a camera (see id.), Dixit does not associate camera information of a workload with a client and object recognition of the workload with a server. Indeed, Dixit does not associate camera information or object recognition with a client or a server. Like Ambrus, Meijer, Daniels, and Wason, nowhere in Dixit is there any mention of dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition. As such, Dixit, whether taken individually or in combination with Ambrus, Meijer, Daniels, and Wason, fails to teach or suggest all the limitations of claim 1.”
The Examiner disagrees. Wherein, Dixit et al. (US Patent No. 10573057 B1) teaches “An AR application is divided into two parts: a first part running on the client device that performs SLAM; and a second part (rendering engine) that renders the AR object as one or more bitmaps on the server. The server sends rendered bitmaps to the client device” (Dixit; [Col 4, lines 47-62]). And wherein, “… an AR application running on the client device is able to leverage Simultaneous Localization And Mapping (“SLAM”) using sensing on the client device (e.g., ambient lighting sensor data, accelerometer sensor data, camera data, etc.). SLAM is well known in the art, and generally refers to the process of constructing or updating a map of an unknown environment while simultaneously keeping track of the agent's location within it” (Dixit; [Col. 4, lines 16-46]). Thus, a client device is sending SLAM data which further corresponds to camera data. Even further, Dixit et al. teaches “… the client device 102 makes a request for an AR object/model to the server 106, as shown by 214. The request includes the AR object identifier and initial parameters that indicate an initial orientation and scaling of the requested AR object with respect to a camera. Upon receiving such request, the server 106 searches the sub-catalog for the requested AR object/model in 216. The server 106 also starts a rendering engine. The rendering engine loads the AR object associated with the object identifier and initiates a virtual camera. The scope and orientation of the virtual camera is set so that the scale and orientation of the AR object looking through the camera matches the received initial orientation and scaling specified in the request” (Dixit; [Col. 6, lines 25-48]). 
Therefore, the arguments are not persuasive. 


Applicant argues (Remarks, Page 10, ¶ 2 to Page 11, ¶ 1), “Kim fails to cure the defects of Ambrus, Meijer, Daniels, Wason, and Dixit with respect to claim 1. Like the Ambrus, Meijer, Daniels, Wason, and Dixit references, Kim fails to teach or suggest all the limitations of claim 1, including, inter alia, dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition. Kim states ‘[i]n some embodiments, the actions, functions and/or operations described with reference to FIG. 1 above may be performed by user device 110 when it captures an image with the internal camera. For example, user device 110 may identify a subject (which may be shown in a camera viewfinder) to be captured as an image, determine a resolution value for the image based on the identified subject (by way of example, but not limitation, using the resolution usage history database and/or the user setting database), and capture the image with the determined resolution value. The captured image may then be stored in the storage unit of user device 110 and/or transmitted to server device 130.’ See Kim at ¶ [0033]. However, like Dixit, Kim does not disclose that an application workload is divided between a user device and a server based on a split API, where the user device is associated with a first portion of the application workload and the server is associated with a second portion of the application workload, and where the first portion corresponds to camera information and the second portion corresponds to object recognition, as recited in claim 1. While Kim may mention a client sends a camera captured image to a server (see id.), Kim does not associate camera information of a workload with a client and object recognition of a workload with a server. Like Ambrus, Meijer, Daniels, Wason, and Dixit, nowhere in Kim is there any mention of dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition. Accordingly, Kim, whether taken individually or in combination with Ambrus, Meijer, Daniels, Wason, and Dixit, fails to teach or suggest all the limitations of claim 1. Therefore, the claim is not unpatentable over the cited references.” 
The Examiner disagrees. Wherein, Kim teaches “… storage manager, which may be hosted on at least one of user device 110 or server device 130. For example, some or all of the actions, functions and/or operations may be performed separately and/or collectively by the storage manager hosted on at least one of user device 110 or server device 130. In some embodiments, the storage manager hosted on user device 110 may cause user device 110 to transmit, to server device 130, an image of a subject (which may be captured by and/or stored in user device 110), and then the storage manager hosted on server device 130 may cause server device 130 to identify the subject of the image transmitted from user device 110, determine a resolution value for the image based on the identified subject, modify a resolution of the image according to the determined resolution value, and store the resolution-modified image in the storage unit operatively coupled to server device 130” (Kim; [¶ 0032]).
Although, Kim teaches a client device being able to capture image data as well as object identification, Kim clearly teaches the separations of operations of a capture of image with a client device and object identification with a server (Kim; [¶ 0032, ¶ 0049-0050, and ¶ 0053-0056]). 
Therefore, the arguments are not persuasive.






Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for determining”, “means for establishing”, and “means for communicating” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29-42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: one or more processors and/or circuits within ¶ 0021-0023, ¶ 0032, ¶ 0088-0089, and ¶ 0091-0093.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 6-16, 20-30, and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al., US PGPUB No. 20170115488 A1, hereinafter Ambrus, in view of Meijer et al., US PGPUB No. 20080196025 A1, hereinafter Meijer, in view of Daniels et al., US PGPUB No. 20180308287 A1, hereinafter Daniels, and further in view of Kim, US PGPUB No. 20170270641 A1, hereinafter Kim.

Regarding claim 15, Ambrus discloses an apparatus for graphics processing (Ambrus; computer/apparatus for graphics processing [¶ 0085-0088]), comprising: 
a memory (Ambrus; computer/apparatus for graphics processing, as addressed above, comprises a memory [¶ 0085-0086]; moreover storage machines [¶ 0089-0092]); and 
at least one processor coupled to the memory (Ambrus; computer/apparatus for graphics processing, as addressed above, comprises at least one processor coupled to the memory [¶ 0087-0089 and ¶ 0093-0094]) and configured to:
determine at least one split application program interface (API) for a user device and a server (Ambrus; the (at least one) processor, as addressed above, is configured to determine at least one implicit split application program interface (API) for a VR device (i.e. user device) and a remote computer (i.e. server) [¶ 0015]; wherein, the VR device sends communications to the remote computer [¶ 0022 and ¶ 0024] and the remote computer sends communications to the VR device [¶ 0027-0029]; and wherein, methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product [¶ 0084, ¶ 0087-0089, and ¶ 0094]; such that, the split API is implicitly corresponds to a visualization rendering program interface, given that the visualization rendering program interface creates an augmented reality effect [¶ 0033-0034] based on modification information utilized from the VR device and/or the remote computer [¶ 0029-0032]; moreover, rendering content/data of a software application in part is provided and/or executed by the remote computer [¶ 0061] and in part provided and/or executed by the VR device [¶ 0064 and ¶ 0067-0069]); 
establish a communication interface between the user device and the server based on the at least one split API (Ambrus; the (at least one) processor, as addressed above, is configured to establish a network/communication interface between the VR device (i.e. user device) and the remote computer (i.e. server) [¶ 0015, ¶ 0024 and ¶ 0098] based on the at least one implicit split API [¶ 0022, ¶ 0025-0027, and ¶ 0029], as illustrated within Fig. 1 and Fig. 8; moreover, activating remote rendering between a VR device and a remote computer [¶ 0064 and ¶ 0067-0069], as illustrated within Fig. 6); and
communicate between the user device and the server based on the communication interface and the at least one split API (Ambrus; the (at least one) processor, as addressed above, is configured to communicate between the VR device (i.e. user device) and the remote computer (i.e. server) [¶ 0015, ¶ 0024 and ¶ 0098] based on the network/communication interface and the at least one implicit split API [¶ 0022, ¶ 0025-0027, and ¶ 0029], as illustrated within Fig. 1 and Fig. 8; wherein, activating remote rendering between a VR device and a remote computer is performed [¶ 0064 and ¶ 0067-0069], as illustrated within Fig. 6).
Ambrus fails to explicitly disclose determine at least one split application program interface (API) for a user device and a server;
establish a communication interface between the user device and the server based on the at least one split API;
implement the at least one split API on the user device and the server, wherein the at least one split API implemented on the user device and the server is at least one extended reality (XR) API; 
dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition; and 
communicate between the user device and the server based on the communication interface and the at least one split API.
However, Meijer teaches to: determine at least one split application program interface (API) for a user device and a server (Meijer; determine at least one split application program interface (API) for a user/client device and a server [¶ 0026-0028 and ¶ 0053-0055]; moreover, an application can be a tier agnostic application that is to be split amongst a two-tier client-server architecture (i.e. multiple tier application(s)) [¶ 0029-0030], as depicted within Fig. 2; moreover, one or more client devices associated with one or more server devices [¶ 0067-0069] in relation with computing hardware [¶ 0057 and ¶ 0061-0062]); 
establish a communication interface between the user device and the server based on the at least one split API (Meijer; establish a communication interface between the user/client device and the server based on the at least one split API [¶ 0029-0030 and ¶ 0067-0068]; wherein, application splitting is associated with optimal distribution [¶ 0053-0055]; moreover, tier-splitting component can facilitate state management on the client and the server as well as provide communication between the two [¶ 0032 and ¶ 0034-0035]);
implement the at least one split API on the user device and the server (Meijer; implement the at least one split API on the user/client device and the server [¶ 0053-0055]; moreover, executing on a two-tier client-server architecture between a client and server [¶ 0027-0029]), wherein the at least one split API implemented on the user device and the server is at least one API (Meijer; the at least one split API implemented on the user/client device and the server is at least one API [¶ 0027-0030 and ¶ 0037]; wherein, coding languages corresponding to APIs [¶ 0037-0039, and ¶ 0041]; and wherein, a program can be augmented or transformed into a distributed program based of example on the program itself and execution environment characteristics [¶ 0053], optimal distribution associated with dynamic functionality [¶ 0054], and subsequently or concurrently portions of an application are linked to predefined library components that define splits and provide supporting infrastructure [¶ 0055]; moreover, pre-split libraries and distributed systems [¶ 0037 and ¶ 0043-0044], as illustrated within Fig. 5);
dividing at least one application between the user device and the server based on the at least one split API (Meijer; dividing at least one application between the user/client device and the server based on the at least one split API [¶ 0027-0030]; wherein, an divided application workload is implicit given to one or more pre-split libraries [¶ 0037-0038 and ¶ 0044-0045] and application split points [¶ 0043]), wherein the user device is associated with a first portion of the at least one application and the server is associated with a second portion of the at least one application (Meijer; the user/client device is associated with a 1st portion of the at least one application and the server is associated with a 2nd portion of the at least one application [¶ 0029-0030], as illustrated within Fig. 2); and 
communicate between the user device and the server based on the communication interface and the at least one split API (Meijer; communicate between the user/client device and the server based on the communication interface and the at least one split API [¶ 0029-0030 and ¶ 0067-0068]; wherein, application splitting is associated with optimal distribution [¶ 0053-0055]; moreover, tier-splitting component can facilitate state management on the client and the server as well as provide communication between the two [¶ 0032 and ¶ 0034-0035]).
Ambrus and Meijer are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ambrus, to incorporate determine at least one split application program interface (API) for a user device and a server; establish a communication interface between the user device and the server based on the at least one split API; implement the at least one split API on the user device and the server, wherein the at least one split API implemented on the user device and the server is at least one API; dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application and the server is associated with a second portion of the at least one application; and communicate between the user device and the server based on the communication interface and the at least one split API (as taught by Meijer), in order to provide dynamic applications that distribute resources (Meijer; [¶ 0003-0004, ¶ 0006, ¶ 0023, and ¶ 0042]).
Ambrus as modified by Meijer fails to explicitly disclose at least one extended reality (XR) API; and
dividing at least one application workload;
a first portion of the at least one application workload; 
a second portion of the at least one application workload; and 
wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition.
However, Daniels teaches the at least one split API implemented on the user device and the server is at least one extended reality (XR) API (Daniels; the at least one split API implemented on the user/client device [¶ 0052-0053 and ¶ 0056] and the server is at least one extended reality (XR) API [¶ 0054-0055 and ¶ 0058-0059]; moreover, split API between server and client systems [¶ 0052-0054 and ¶ 0060], as illustrated within Fig. 3).
Ambrus as modified by Meijer and Daniels are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ambrus as modified by Meijer, to incorporate the at least one split API implemented on the user device and the server is at least one extended reality (XR) API (as taught by Daniels), in order to provide an improved user experience within an augmented reality platform (Daniels; [¶ 0004]).
Ambrus as modified by Meijer and Daniels fails to explicitly disclose dividing at least one application workload; 
a first portion of the at least one application workload; 
a second portion of the at least one application workload; and 
wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition.
However, Kim teaches dividing at least one application workload between the user device and the server based on the at least one split API (Kim; dividing/separating at least one application workload (i.e. action(s), function(s), and/or operation(s)) between the user device and the server based on the at least one split storage manager (i.e. API) [¶ 0032]), wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload (Kim; the user device is associated with an image capture (i.e. 1st portion) of the at least one application workload (i.e. action(s), function(s), and/or operation(s)) and the server is associated with an identification of a subject (i.e. 2nd portion) of the at least one application workload (i.e. action(s), function(s), and/or operation(s)) [¶ 0023, ¶ 0028, and ¶ 0032-0033]), wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition (Kim; the image capture (i.e. 1st portion) of the at least one application workload (i.e. action(s), function(s), and/or operation(s)) corresponds to image data (i.e. camera information) and the identification of a subject (i.e. 2nd portion) of the at least one application workload (i.e. action(s), function(s), and/or operation(s)) corresponds to object recognition [¶ 0023, ¶ 0028, and ¶ 0032-0033]; wherein, client device is configured to capture image data [¶ 0034-0035], and wherein a server is configured to identify a subject of an image [¶ 0054-0056]).
Ambrus as modified by Meijer, Daniels, and Kim are considered to be analogous art because they pertain to generating and/or managing data in relation with providing data to a user, wherein one or more computerized units are utilized in order to produce a runtime result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ambrus as modified by Meijer and Daniels, to incorporate dividing at least one application workload between the user device and the server based on the at least one split API, wherein the user device is associated with a first portion of the at least one application workload and the server is associated with a second portion of the at least one application workload, wherein the first portion of the at least one application workload corresponds to camera information and the second portion of the at least one application workload corresponds to object recognition (as taught by Kim), in order to provide improved performance for managing relatively large image data (Kim; [¶ 0002]).
 
Regarding claim 16, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 15, wherein the at least one split API is at least one split extended reality (XR) API (Ambrus; the at least one implicit split API, as addressed within the parent claim(s), is at least one split augmented reality (AR) (i.e. extended reality (XR)) API [¶ 0033-0034]; wherein, an AR API [¶ 0084, ¶ 0087-0089, and ¶ 0094] corresponds to a visualization rendering program interface that creates an AR effect using a VR/visualization device [¶ 0015, ¶ 0033-0034, and ¶ 0070-0071]; moreover, rendering virtual content/data mixed with a real environment [ ¶ 0043-0045 and ¶ 0061], as illustrated within Fig. 2 and within Fig. 5).
Meijer further teaches the at least one split API (Meijer; the at least one split API [¶ 0026-0028 and ¶ 0053-0055]; moreover, split amongst a two-tier client-server architecture (i.e. multiple tier application(s)) [¶ 0029-0030], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ambrus as modified by Meijer, Daniels, and Kim, to incorporate the at least one split API (as taught by Meijer), in order to provide dynamic applications that distribute resources (Meijer; [¶ 0003-0004, ¶ 0006, ¶ 0023, and ¶ 0042]).

Regarding claim 20, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 15, wherein the at least one processor (Ambrus; the (at least one) processor, as addressed within the parent claim(s)) is further configured to: 
encode or decode application information at the user device or the server (Ambrus; the (at least one) processor, as addressed above, is configured to encode/compress or decode/decompress application information at the VR device (i.e. user device) or the remote computer (i.e. server) [¶ 0027-0029]).  

Regarding claim 21, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 20, wherein the encoded or decoded application information allows the user device and the server to communicate with one another (Ambrus; the encode/compress or decode/decompress application information allows the VR device (i.e. user device) and the remote computer (i.e. server) to communicate with one another [¶ 0027-0029], as illustrated within Fig. 1).  

Regarding claim 22, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 20, wherein the application information is encoded or decoded at the user device or the server based on middleware (Ambrus; the application information is encode/compress or decode/decompress at the VR device (i.e. user device) and the remote computer (i.e. server) [¶ 0027-0029] based on software/programming (i.e. middleware) [¶ 0087, ¶ 0094, and ¶ 0098]; wherein, middleware implicitly corresponds to the programming that connects one system to another [¶ 0022 and ¶ 0027-0029], given network communications machines and programming [¶ 0087, ¶ 0094, and ¶ 0098]).  

Regarding claim 23, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 22, wherein the user device includes device middleware and the server includes server middleware (Ambrus; the VR device (i.e. user device) includes device software/programming (i.e. middleware) and the remote computer (i.e. server) includes software/programming (i.e. middleware) [¶ 0027-0029 and ¶ 0098]; wherein, middleware implicitly corresponds to the programming on both systems respectively that connects one system to another [¶ 0022 and ¶ 0027-0029], given network communications machines and programming between two computers [¶ 0087, ¶ 0094, and ¶ 0098]).   

Regarding claim 24, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 23, wherein the user device includes an XR runtime application based on the device middleware and the split API (Ambrus; wherein the VR device (i.e. user device) includes an AR/XR latency/runtime application [¶ 0015] based on the VR device software/programming (i.e. middleware) [¶ 0099] and the implicit split API [¶ 0022, ¶ 0024, and ¶ 0027-0030]; such that, the split API is implicit, given that the visualization rendering program interface creates an augmented reality effect [¶ 0033-0034] based on modification information utilized from the VR device and/or the remote computer [¶ 0029-0032], and methods/processes implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product [¶ 0084, ¶ 0087-0089, and ¶ 0094].
Meijer further teaches the split API (Meijer; the split API [¶ 0026-0028 and ¶ 0053-0055]; moreover, split amongst a two-tier client-server architecture (i.e. multiple tier application(s)) [¶ 0029-0030], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Ambrus as modified by Meijer, Daniels, and Kim, to incorporate the split API (as taught by Meijer), in order to provide dynamic applications that distribute resources (Meijer; [¶ 0003-0004, ¶ 0006, ¶ 0023, and ¶ 0042]).

Regarding claim 25, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 20, wherein the application information includes at least one of the camera information, gaming information, segment information, or point cloud information (Ambrus; the application information, as addressed within the parent claim(s), includes at least one of camera information, gaming information, and/or segment information corresponding to pose information [¶ 0073-0076], further associated with a prediction means [¶ 0017-0019]; wherein, gaming information corresponds to pose or user action information while gaming [¶ 0061]; additionally, pose information is based on data associated with one or more sensors of the VR device [¶ 0016 and ¶ 0077-0080]; such that, eye tracking information (via a camera) can be a factor in determining image data gathered and/or presented [¶ 0017-0019 and ¶ 0080-0081]).  

Regarding claim 26, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 20, wherein the server includes at least one server application based on the application information (Ambrus; the remote computer (i.e. server) includes at least one remote-computer/server application based on the application information [¶ 0022, ¶ 0024, and ¶ 0027-0029]; moreover, rendering on a server [¶ 0067-0069]).  

Regarding claim 27, Ambrus in view of Meijer, Daniels, and Kim further discloses the apparatus of claim 15, wherein the user device includes a device communication interface and the server includes a server communication interface (Ambrus; the VR device (i.e. user device) includes a VR device communication interface/machine (i.e. software/programming, network interface) and the remote computer (i.e. server) includes a remote-computer/server communication interface (i.e. software/programming, network interface) [¶ 0022, ¶ 0027-0029, and ¶ 0098]; wherein, communication interface implicitly corresponds to the programming that connects one system [¶ 0022 and ¶ 0027-0029], given network communications machines and programming between two computers [¶ 0087, ¶ 0094, and ¶ 0098]).  

Regarding claim 28, Ambrus in view of Meijer, Daniels, and Wason further discloses the apparatus of claim 27, wherein the user device and the server communicate via the device communication interface and the server communication interface (Ambrus; the VR device (i.e. user device) and the remote computer (i.e. server) communicate [¶ 0024] via the VR device communication interface/machine (i.e. software/programming, network interface) and the remote-computer/server communication interface/machine (i.e. software/programming, network interface) [¶ 0022, ¶ 0027-0029, and ¶ 0098]; wherein, communication interface implicitly corresponds to the programming that connects one system [¶ 0022 and ¶ 0027-0029], given network communications machines and programming between two computers [¶ 0087, ¶ 0094, and ¶ 0098]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 15, due to the similarities claim 1 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 1.
 
Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 16, due to the similarities claim 2 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 2.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 20, due to the similarities claim 6 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 21, due to the similarities claim 7 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 22, due to the similarities claim 8 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 23, due to the similarities claim 9 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 24, due to the similarities claim 10 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 25, due to the similarities claim 11 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 26, due to the similarities claim 12 and claim 26 share, therefore refer to the rejection of claim 26 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 27, due to the similarities claim 13 and claim 27 share, therefore refer to the rejection of claim 27 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 28, due to the similarities claim 14 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 14.

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 15, due to the similarities claim 29 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 29.

Regarding claim 30, the rejection of claim 30 is addressed within the rejection of claim 16, due to the similarities claim 30 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 30.

Regarding claim 34, the rejection of claim 34 is addressed within the rejection of claim 20, due to the similarities claim 34 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 34.

Regarding claim 35, the rejection of claim 35 is addressed within the rejection of claim 21, due to the similarities claim 35 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 35.

Regarding claim 36, the rejection of claim 36 is addressed within the rejection of claim 22, due to the similarities claim 36 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 36.

Regarding claim 37, the rejection of claim 37 is addressed within the rejection of claim 23, due to the similarities claim 37 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 37.

Regarding claim 38, the rejection of claim 38 is addressed within the rejection of claim 24, due to the similarities claim 38 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 38.

Regarding claim 39, the rejection of claim 39 is addressed within the rejection of claim 25, due to the similarities claim 39 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 39.

Regarding claim 40, the rejection of claim 40 is addressed within the rejection of claim 26, due to the similarities claim 40 and claim 26 share, therefore refer to the rejection of claim 26 regarding the rejection of claim 40.

Regarding claim 41, the rejection of claim 41 is addressed within the rejection of claim 27, due to the similarities claim 41 and claim 27 share, therefore refer to the rejection of claim 27 regarding the rejection of claim 41.

Regarding claim 42, the rejection of claim 42 is addressed within the rejection of claim 28, due to the similarities claim 42 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 42.

Regarding claim 43, the rejection of claim 43 is addressed within the rejection of claim 15, due to the similarities claim 43 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 43; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Ambrus discloses a non-transitory computer-readable medium storing computer executable code for graphics processing (Ambrus; a computer-readable medium storing computer executable code for graphics processing [¶ 0087-0089 and ¶ 0091-0094]), the code when executed by a processor causes the processor (Ambrus; the code when executed by a processor causes the processor to perform [¶ 0087-0089 and ¶ 0091-0094]).
(further refer to the rejection of claim 15)
	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616